                           Case 20-10343-LSS              Doc 742        Filed 06/01/20         Page 1 of 2




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

         -------------------------------------------------------- x
         In re:                                                   :          Chapter 11
                                                                  :
         BOY SCOUTS OF AMERICA AND                                :          Case No. 20-10343 (LSS)
         DELAWARE BSA, LLC,1                                      :
                                                                  :          Jointly Administered
                                                                  :
                                    Debtors.                      :          Ref. Docket No. 496
         -------------------------------------------------------- x

                 ORDER AUTHORIZING THE FUTURE CLAIMANTS’ REPRESENTATIVE
                   TO RETAIN AND EMPLOY ANKURA CONSULTING GROUP, LLC
                        AS CONSULTANTS, EFFECTIVE AS OF APRIL 27, 2020

                  Upon the application (the “Ankura Application”) of James L. Patton, Jr., the legal

         representative (the “Future Claimants’ Representative”) for holders of Abuse Claims2 against the

         Debtors that are unable to assert such Abuse Claims by the applicable bar date established by this

         Court, for the issuance and entry of an order, pursuant to sections 105(a) of title 11 of the United

         States Code (the “Bankruptcy Code”) and Rule 2014 of the Federal Rules of Bankruptcy

         Procedure (the “Bankruptcy Rules”), authorizing the employment and retention of Ankura

         Consulting Group, LLC (“Ankura”) as claims evaluation and financial valuation consultants,

         effective as of April 27, 2020; and upon the declaration of Thomas Vasquez, Ph.D., in support

         thereof (the “Vasquez Declaration”); and this Court being satisfied based on the representations

         made in the Ankura Application and the Vasquez Declaration that Ankura is independent of the

         Debtors and Interested Parties and does not hold or represent any interest that would adversely

         affect Ankura’s ability to advise the FCR in carrying out his duties to loyally and effectively



         1
             The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
             number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
             address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
         2
             Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Ankura
             Application.
26087568.7
                       Case 20-10343-LSS          Doc 742      Filed 06/01/20   Page 2 of 2




         represent the Future Claimants or that is materially adverse to the FCR or Future Claimants; that

         Ankura’s involvement in other cases does not conflict with the obligations of Ankura to the

         Future Claimants’ Representative in these cases; and that Ankura’s employment by the Future

         Claimants’ Representative is necessary and in furtherance of the Future Claimants’

         Representative’s duties, and would be in the best interests of the Debtors’ estates; and after due

         deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

                1.      The relief requested in the Ankura Application is granted.

                2.      In accordance with section 105 of the Bankruptcy Code and Rule 2014 of the

         Bankruptcy Rules, the Future Claimants’ Representative is hereby authorized to employ and

         retain Ankura as claims evaluation and financial valuation consultants on the terms set forth in

         the Ankura Application and Vasquez Declaration, effective as of April 27, 2020.

                3.      Ankura shall be compensated in such amounts as may be allowed by this Court

         upon the filing of appropriate applications for allowance of interim or final compensation in

         accordance with the procedures set forth in sections 330 and 331 of the Bankruptcy Code, the

         Bankruptcy Rules, and any order entered by this Court establishing procedures for interim

         compensation and reimbursement of expenses of professionals.             The Future Claimants’

         Representative shall not be personally responsible for providing compensation or expense

         reimbursements to Ankura under any circumstance.

                4.      This Court shall retain jurisdiction to hear and determine all matters arising from

         or related to the implementation of this order.




                                                               LAURIE SELBER SILVERSTEIN
26087568.7     Dated: June 1st, 2020                           UNITED STATES BANKRUPTCY JUDGE
               Wilmington, Delaware
                                                           2
